IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 January 8, 2009
                                 No. 07-20886
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

LISA CAMARILLO SMITH

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 4:05-CR-472-ALL


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
      Lisa Camarillo Smith appeals the sentence imposed by the district court
following her guilty- plea conviction for twelve counts of aiding and abetting mail
fraud and ten counts of aiding and abetting wire fraud. She was sentenced to
the statutory maximum of 60 months of imprisonment on counts 1-7 and 13-19
and to 70 months of imprisonment on counts 8-12 and 20-26, with the sentences
to run concurrently. Smith argues that the sentence imposed was greater than
necessary to achieve the sentencing purposes in 18 U.S.C. § 3553(a) and that the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-20886

district court did not provide adequate support for the sentence imposed. She
contends that she played a limited role in the offense, that the profits were
shared among several co-conspirators, that she is the mother of young children,
that she had to liquidate assets to pay the victims, and that she had to undergo
surgery for a medical condition.
      Following United States v. Booker, 543 U.S. 220 (2005), we review
sentences for reasonableness in light of the sentencing factors in § 3553(a). See
United States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005). A sentence
imposed within the properly-calculated guidelines range is entitled to a
presumption of reasonableness. Rita v. United States, 127 S. Ct. 2456, 2462
(2007); United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). Assuming,
arguendo, that Smith preserved her arguments, we review for an abuse of
discretion. See Gall v. United States, 128 S. Ct. 586, 597 (2007).
      Smith’s assertion that she played a limited role in the offense is not
supported by the record. She pleaded guilty to posing as a doctoral student at
a university that was involved in genetic research on cattle and to recruiting
approximately 162 investors, whom she told would profit from the venture
because the cattle purchased for use in the research would be sold back to the
ranches at a profit.    However, no such program existed, no cattle were
purchased, and Smith admitted to using the investors’ money to purchase things
such as vehicles, jewelry, and firearms. Smith also speculates that profits were
shared with other co-conspirators. The only co-conspirator identified by Smith
is a man whom she says left the venture in 2001 and whom she has been unable
to contact since that time.
      The district court specifically considered Smith’s role as a parent, as well
as her health issues, but determined that these circumstances did not support
a sentence outside the guidelines range. The district court also considered the
issue of restitution and, as part of the judgment, ordered Smith to pay
$2,615,000 in restitution. The sentence imposed by the district court was at the

                                        2
                                No. 07-20886

bottom of the advisory guidelines range. See U.S.S.G. § 5G1.1(a). Smith has not
overcome the presumption of reasonableness or shown that the district court
abused its discretion in imposing this sentence. See United States v. Campos-
Maldonado, 531 F.3d 337, 339 (5th Cir. 2008); Alonzo, 435 F.3d at 554.
      AFFIRMED.




                                      3